Sullivan, P. J. A. D.,
(dissenting). I must disagree with my brethren, and in so doing question the soundness of Cox v. Hruza, 54 N. J. Super. 54 (App. Div. 1959). *526Concededly, plaintiff failed to comply ■with one of the procedural requirements of the Mechanics’ Lien Act, hut defendant-respondent was not prejudiced in any way. Cox states at p. 63:
The endorsement on the lien claim of the fact that an action has been commenced is necessary for the protection of all those who might rely upon the public record in the county clerk’s office—not only the contractor and owner who, of course, know of the action because they are parties defendant, but all persons who might possibly claim a lien or interest in the lands involved, whether as mechanics’ lien claimants, purchasers, mortgagees or judgment creditors.
However, I am satisfied that the endorsement is not intended to give notice of suit to the property owner, who must know about it since he is being sued. Therefore, it is inequitable to permit him to raise the failure to endorse as a defense. I would hold that under the circumstances the irregularity was not fatal to the validity of the lien claim and does not bar plaintiff from proceeding with his suit to establish his lien.